DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1, 7 and 12-16 are directed to a forging process for obtaining a part from changing of a metal tube shape as set forth in the instant claims.  The closest prior art of record is US 2002/0160844 A1 to Ginsberg et al in view of “Forging” by Davis as set forth in the office action mailed 11/24/2020.  Ginsberg in view of Davis discloses a forging process similar to that of the instant claims.  Ginsberg differs from the instant claims at least in that while Ginsberg discloses heating  prior to forging, Ginsberg is silent as to the heating temperature.  As set forth in applicant remarks filed 2/11/2021, one of ordinary skill in the art looking to determine the optimal or working ranges of the heat treatment  temperature of Ginsberg would not seek to heat treat at temperatures of 1300 °C or higher, because Davis discloses that 1300 °C exceeds the maximum safe forging temperature of steel (Davis, page 863, “Heating Steel Forgings,” Table 2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736